Case 0:19-cv-62181-AMC Document 22 Entered on FLSD Docket 01/16/2020 Page 1 of 8




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                        CASE #: 0:19-cv-62181- FAM



  WILHELRMS TEDDYS ANDRE,

          Plaintiff,

  v.

  RYAN T. BIRO, individually,

          Defendant.
                                           /

                   DEFENDANT, RYAN T. BIRO’S, ANSWER AND DEFENSES
                      TO PLAINTIFF’S AMENDED COMPLAINT [DE 14]

          Defendant, RYAN T. BIRO (“Biro”), by and through undersigned counsel and pursuant

  to the Federal Rules of Civil Procedure and the Local Rules for the Southern District, hereby

  files his Answer and Defenses to Plaintiff, WILHELRMS TEDDYS ANDRE’s Amended

  Complaint, and further states:

  I.      Answer

          1.       Defendant Biro denies the allegations of paragraph1 one and demands strict proof.

          2.       Defendant Biro denies the allegations of paragraph two and demands strict proof.

          3.       Defendant Biro admits the allegations of paragraph three to the extent that

  jurisdiction is appropriate in this Court. Defendant Biro denies any other allegations contained

  in paragraph three and demands strict proof.




  1
   In violation of Fed.R.Civ.P. 10, pro se Plaintiff Andre has failed to separately number the paragraphs in his
  Amended Complaint [DE 14]. Defendant Biro will assign each bullet point with a number beginning with the first
  bullet point at 1.
Case 0:19-cv-62181-AMC Document 22 Entered on FLSD Docket 01/16/2020 Page 2 of 8




         4.      Defendant Biro admits the allegations of paragraph four to the extent that

  jurisdiction is appropriate in this Court. Defendant Biro denies any other allegations contained

  in paragraph four and demands strict proof.

         5.      Defendant Biro admits the allegations of paragraph five to the extent that venue is

  appropriate in this Court. Defendant Biro denies any other allegations contained in paragraph

  five and demands strict proof.

         6.      Denied.

         7.      Defendant Biro is without knowledge of the allegations of paragraph 7, therefore

  Defendant Biro denies same and demands strict proof.

         8.      Admitted.

         9.      Denied.

         10.     Defendant Biro is without knowledge of the allegations of paragraph 10, therefore

  Defendant Biro denies same and demands strict proof.

         11.     Defendant Biro is without knowledge of the allegations of paragraph 11, therefore

  Defendant Biro denies same and demands strict proof.

         12.     Defendant Biro is without knowledge of the allegations of paragraph 12, therefore

  Defendant Biro denies same and demands strict proof.

         13.     Denied.

         14.     Denied.

         15.     Denied.

         16.     Denied.

         17.     Denied.


                                                  2
Case 0:19-cv-62181-AMC Document 22 Entered on FLSD Docket 01/16/2020 Page 3 of 8




         18.      Defendant Biro is without knowledge of the allegations of paragraph 18, therefore

  Defendant Biro denies same and demands strict proof.

         19.      Denied.

         20.      Denied.

         21.      Defendant Biro is without knowledge of the allegations of paragraph 21, therefore

  Defendant Biro denies same and demands strict proof.

         22.      Defendant Biro re-incorporates his responses to paragraphs 1-21, as if fully set

  forth herein.

         23.      Defendant Biro denies the allegations of paragraphs 23 – 36 which comprise

  Count I of DE 14, inclusive, and demands strict proof.

         24.      Defendant Biro denies the allegations of paragraphs 37 – 49 which comprise

  Count II of DE 14, inclusive, and demands strict proof.

         25.      Defendant Biro denies the allegations of paragraphs 50 – 56 which comprise

  Count III of DE 14, inclusive, and demands strict proof.

         26.      Defendant Biro denies the allegations of paragraphs 57 – 64 which comprise

  Count IV of DE 14, inclusive, and demands strict proof.

         27.      Defendant Biro denies any and all allegations not specifically admitted in this

  answer and demands strict proof.

  II.    Defenses

         28.      The sole legal cause of any and all damages sustained by Plaintiff was Plaintiff’s

  own criminal, illegal, unlawful, wrongful, or otherwise culpable conduct. Plaintiff therefore is

  barred from recovery.


                                                  3
Case 0:19-cv-62181-AMC Document 22 Entered on FLSD Docket 01/16/2020 Page 4 of 8




         29.     Defendant Biro at all times acted under color of and in accordance with applicable

  law and in good faith, objectively reasonably, and within the sound discretionary authority of his

  duties as a sworn law enforcement officer with the City of Sunrise. Defendant Biro therefore is

  entitled to qualified immunity from suit and liability under 42 USC § 1983.

         30.     Plaintiff did not suffer the deprivation of any right, privilege, or immunity secured

  by the United States Constitution.

         31.     Defendant Biro did not subject Plaintiff, nor cause Plaintiff to be subjected to the

  deprivation of any right, privilege, or immunity secured by the United States Constitution.

         32.     Plaintiff intentionally has aggravated and exacerbated his claimed damages.

         33.     Defendant Biro is not liable for damages in this action in that the injury allegedly

  sustained was sustained during the commission or attempted commission of a forcible felony in

  accordance with §776.085, Fla. Stat.

         34.     Plaintiff’s claims are barred by the doctrine of collateral estoppel and/or the

  holding of Heck v. Humphrey, 512 U.S. 477, 114 S.Ct. 2364 (1994).

         35.     Defendant Biro acted appropriately and lawfully at all times material hereto and is

  entitled to the presumption that the exercise of his police power was for the purpose of protecting

  the public health, safety and/or welfare, and otherwise presumed to be for the purpose of

  preventing harm. Such rebuttable presumption requires proof to the contrary by clear and

  convincing evidence by Plaintiff as more fully set forth in Florida Statutes § 11.066(2).

         36.     Defendants assert that to the extent any force was used or directed by Defendant

  Biro, that such force was objectively reasonable under the Fourth Amendment and justifiable,

  and otherwise lawful pursuant to Chapter 776, Florida Statutes.


                                                   4
Case 0:19-cv-62181-AMC Document 22 Entered on FLSD Docket 01/16/2020 Page 5 of 8




          37.     Defendant Biro at all times acted in good faith, objectively reasonably, and within

  the sound discretionary authority of their duties as law enforcement officers. Defendant Biro is

  therefore entitled to qualified immunity from suit and liability under 42 USC § 1983.

          38.     Defendant Biro utilized no force in affecting the lawful detention, arrest, custody,

  and control of Plaintiff.

          39.     Defendant Biro arrested Plaintiff pursuant to a facially valid arrest warrant,

  therefore no claim for false arrest can be stated against Defendant Biro.

          40.     Plaintiff has failed to mitigate his damages.

          41.     Defendant Biro at all times material herein had probable cause, or arguable

  probable cause to arrest Plaintiff. Therefore, there is no valid claim for false arrest.

          42.     Defendant Biro asserts he is entitled to all the rights, privileges, and immunities,

  including limits on liability, sovereign immunity limits, and attorney’s fees, through provisions

  set forth in §768.28, Florida Statutes.

          43.     Defendant Biro is entitled to a setoff of all payments paid or payable by all

  collateral sources for all expenses, bills, or other obligations incurred as a result of the incident

  alleged in Plaintiff’s Amended Complaint [DE 14], in accordance with Florida Statutes.

          44.     Defendant Biro asserts that any damages claimed herein were caused either in

  whole or in part by the Plaintiff’s own negligence, wrongdoing, or criminal conduct.

  Accordingly, any damages must be mitigated thereby.

          45.     Defendant Biro asserts that he did not act in bad faith, with malicious purpose, or

  in a manner exhibiting wanton and willful disregard for human rights, safety, or property with

  regard to the incident at issue.


                                                    5
Case 0:19-cv-62181-AMC Document 22 Entered on FLSD Docket 01/16/2020 Page 6 of 8




         46.     Defendant Biro asserts that the arrest and/or detention of Plaintiff was based upon

  probable cause and/or arguable probable cause. Moreover, Defendant Biro had probable cause

  and/or a reasonable basis to detain Plaintiff pursuant to a facially valid arrest warrant and/or

  Defendant Biro’s observations at the time of the incident alleged.

         47.     Defendant Biro asserts that qualified immunity applies to his actions in this

  incident. Defendant Biro’s actions were at all times material hereto reasonable, proper, legal,

  and taken pursuant to state law and the United States Constitution. Furthermore, the acts

  complained of occurred with the scope of Defendant Biro’s official duties, and Defendant Biro

  had no knowledge that said acts were illegal or unconstitutional nor did said acts clearly violate

  Plaintiff’s rights at the time they were committed.

         48.     Defendant Biro asserts that Plaintiff’s Amended Complaint [DE 14] fails to state a

  cause of action upon which relief may be granted.

  III.   Demand for Attorney’s Fees

         49.     Plaintiff has sued Defendant Biro pursuant to 42 U.S.C. § 1983.

         50.     Plaintiff’s action against Defendant Biro is frivolous, unreasonable, and without

  foundation in law or fact.

         51.     Pursuant to 42 U.S.C. § 1988, Defendant Biro is entitled to recover his attorney’s

  fees once Defendant Biro has prevailed in this action.

  IV.    Demand for Jury Trial

         Defendant Biro demands trial by jury of all issues so triable as of by right of a jury.




                                                   6
Case 0:19-cv-62181-AMC Document 22 Entered on FLSD Docket 01/16/2020 Page 7 of 8




                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 16th day of January, 2020, I electronically filed the
  foregoing document with the Clerk of Court by using the CM/ECF system or by email to all
  parties. I further certify that I either mailed the foregoing document and the Notice of Electronic
  Filing by first class mail to any non CM/ECF participants and/or the foregoing document was
  served via transmission of Notice of Electronic Filing generated by CM/ECF to any and all
  active CM/ECF participants.

                                               BY:      /s/W. Hampton Johnson IV
                                                       W. HAMPTON JOHNSON IV
                                                       FLA. BAR NO. 98607
                                                       JOHNSON, ANSELMO, MURDOCH,
                                                        BURKE, PIPER & HOCHMAN, P.A.
                                                       Attorneys for Defendant
                                                       2455 East Sunrise Boulevard, Suite 1000
                                                       Fort Lauderdale, FL 33304
                                                       954/463-0100 Telephone
                                                       954/463-2444 Facsimile
                                                       whjohnson@jambg.com/young@jambg.com




                                                  7
Case 0:19-cv-62181-AMC Document 22 Entered on FLSD Docket 01/16/2020 Page 8 of 8




                                      SERVICE LIST

  WILHELRMS TEDDYS ANDRE
  PRO SE
  9351 NW 46TH Court
  Sunrise, FL 33351
  646-707-9422
  Wt_andre@yahoo.com

  W. HAMPTON JOHNSON IV, ESQ.
  JOHNSON, ANSELMO, MURDOCH,
  BURKE, PIPER & HOCHMAN, PA
  Attorneys for Defendant
  2455 E. Sunrise Blvd., Suite 1000
  Fort Lauderdale, FL 33304
  whjohnson@jambg.com
  (954) 463-0100 (Phone)
  (954) 463-2444 (Fax)




                                           8
